DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 29 December 2021 and not repeated herein are withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2022 has been entered.

Election/Restrictions
Newly submitted claims 37-40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
	- Claims 22-36 and 41 are drawn to a product, while claims 37-40 are directed to a method of producing said product
	- the inventions have acquired a separate status in the art in view of their different classification
	- the inventions have acquired a separate status in the art due to their recognized divergent subject matter
	- the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Claims 22-36 and 41 would require a search in at least CPC B29C 61/04 along with a unique text search.
Claims 37-40 would not be searched as above and would require a search in at least CPC B32B 38/145 along with a unique text search.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 37-40 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 22 and 24 are objected to because of the following informalities:  
Claim 22 recites the phrase “each of the thermally expandable layers expanding upon being heated.” This is believed to be a typographical error. Claim 22 should instead recite “each of the thermally expandable layers [[expanding]]expand upon being heated.”
Claim 24 recites the phrase “The thermally expandable sheet according to claim 1.” This is believed to be a typographical error as claim 1 has been cancelled. Claim 24 should instead recite “The thermally expandable sheet according to claim 22.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 34 recites the phrase “comprising an ink receiving layer provided on the fourth thermally expandable layer.” This instant disclosure does not have support for this limitation. Claim 34 requires the limitations of claim 32 which require a structure of a base material, the third thermally expandable layer, the fourth thermally expandable layer, the first thermally expandable layer, the second thermally expandable layer, the photothermal conversion layer. Applicant does not have support for the ink receiving layer being disposed on the fourth layer, in the middle of the thermally expandable layers. Applicant thus only has support for the photothermal conversion layer being disposed on the second thermally expandable layer or the base material.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-30, 34, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 24 recites the phrase “an expansion start temperature of a thermally expandable layer that is closer to the base material than another one of the thermally expandable layers is lower than an expansion start temperature of the other one of the thermally expandable layers.” It is unclear if these are two new thermally expandable layers or if they are the first and second thermally expandable layers discussed in claim 22 from which claim 24 depends. For purposes of examination, claim 24 is interpreted as instead reciting “an expansion start temperature of a third thermally expandable layer that is closer to the base material than a fourth thermally expandable layer is lower than an expansion start temperature of the fourth thermally expandable layer.”
Claim 26 recites the phrase “an expansion start temperature of a thermally expandable layer that is closer to the base material than another one of the thermally expandable layers is higher than an expansion start temperature of the other one of the thermally expandable layers.” It is unclear if these are two new thermally expandable layers or if they are the first and second thermally expandable layers discussed in claim 22 from which claim 24 depends. For purposes of examination, claim 24 is interpreted as instead reciting “an expansion start temperature of a third thermally expandable layer that is closer to the base material than a fourth thermally expandable layer is higher than an expansion start temperature of the fourth thermally expandable layer.”
Claim 28 recites the phrase “the three thermally expandable layers include a first thermally expandable layer that is a middle layer of the three thermally expandable layers, a second thermally expandable layer that is farther from the base material than the first thermally expandable layer is, and a third thermally expandable layer that is closer to the base material than the first thermally expandable layer is.” It is unclear if the first and second thermally expandable layers are new thermally expandable layers, or if they are the same as the first and second thermally expandable layers recited in claim 22 from which claim 28 depends. For purposes of examination, claim 28 is interpreted as instead reciting “the three thermally expandable layers include [[a]]the first thermally expandable layer that is a middle layer of the three thermally expandable layers, [[a]]the second thermally expandable layer that is farther from the base material than the first thermally expandable layer is, and a third thermally expandable layer that is closer to the base material than the first thermally expandable layer is.”
Claim 29 recites the phrase “wherein the photothermal conversion layer is provided on both (i) a first surface of the ink receiving layer and (ii) a second surface of the base material opposite the first surface of the base material.” However, claim 29 depends from claim 28 and claim 22. Claims 22 and 28 require a structure where the second thermally expandable layer is closer to the photothermal conversion layer than the first thermally expandable layer as stated in claim 22, and where the first thermally expandable layer is the middle of the three thermally expandable layer. Claim 28 further requires that the second thermally expandable layer is farther from the base material than the first thermally expandable layer. Therefore, claims 22 and 28 require a structure in the following order: photothermal conversion layer, second thermally expandable layer, first thermally expandable layer, third thermally expandable layer, base material. Therefore, one layer could not be applied on both the second thermally expandable layer and the base material. It is unclear if the (i) and (ii) limitations refer to two different photothermal conversion layers or one photothermal conversion layer which wraps around multiple layers. For purposes of examination, claim 29 is interpreted as instead reciting “wherein the photothermal conversion layer is provided an additional second photothermal conversion layer is provided on
Claim 30 recites the phrase “overlap with the photothermal conversion layer provided on the second surface of the base material.” In view of the above rejection under 35 USC § 112 to claim 29, from which claim 30 depends, it is unclear if this refers to the original photothermal conversion layer or the additional second photothermal conversion layer. For purposes of examination, claim 30 is interpreted as instead reciting “overlap with the second photothermal conversion layer provided on the second surface of the base material. 
Claim 34 recites the phrase “comprising an ink receiving layer provided on the fourth thermally expandable layer.” In view of the rejection under 35 USC § 112(a) set forth above for claim 34, Applicant does not have support for this limitation. Therefore, it is unclear where exactly the ink receiving layer is provided. For purposes of examination, claim 34 is interpreted as instead reciting “comprising an ink receiving layer provided on the second [[fourth]] thermally expandable layer” as supported by Fig. 10.
Claim 34 recites the phrase “wherein the photothermal conversion layer is provided on both (i) a first surface of the ink receiving layer and (ii) a second surface of the base material opposite the first surface of the base material.” However, claim 34 depends from claims 22 and 31-32. Claims 22 and 31-32 require a structure in the following order: photothermal conversion layer, second thermally expandable layer, first thermally expandable layer, fourth thermally expandable layer, third thermally expandable layer, base material. Therefore, one layer could not be applied on both the second thermally expandable layer and the base material. It is unclear if the (i) and (ii) limitations refer to two different photothermal conversion layers or one photothermal conversion layer which wraps around multiple layers. For purposes of examination, claim 34 is interpreted as instead reciting “wherein the photothermal conversion layer is provided an additional second photothermal conversion layer is provided on
Claim 36 recites that the difference in expansion start temperatures between the first and second thermally expandable layer increases with an increase in thickness of the second thermally expandable layer. However, the claims are directed to a sheet with a second layer having a fixed thickness so it is unclear how the expansion start temperature increases in accordance with an increase in thickness of the second layer. 
Claims 25 and 27 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-24, 26-28, 31-33, 35-36, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kanzaki (JP 2001113826 A, herein English machine translation used for all citations) (previously cited) in view of Ushigome et al. (US-20180361634-A1).
Regarding claim 22, Kanzaki teaches a thermally expandable sheet comprising a thermally expandable laminated film comprising a first thermally expandable layer (FB 17) and a second thermally expandable layer (FB 18) that are laminated (Kanzaki, Par. 0001, 0003, 0020, 0055, 0119-0121, and Fig. 22). Kanzaki further teaches that each of the thermally expandable layers expand upon being heated to at least a predetermined expansion start temperature (foaming temperature) by heat emitted from a light laser (Kanzaki, Par. 0001-0004, 0009, 0020, 0055, 0119-0121, and Fig. 22). Kanzaki further teaches that the second thermally expandable layer (FB 18) is closer to a heating source than the first thermally expandable layer (Kanzaki, Fig. 22). Kanzaki further teaches that the expansion start temperature (foaming temperature) decreases from FB11 to FB14 and the expansion start temperature (foaming temperature) increases from FB15 to FB18 in order from the base material (Kanzaki, Par. 0116-0122 and Fig. 22). Therefore, Kanzaki teaches that the expansion start temperature (foaming temperature) of the second thermally expandable layer (FB 18) is higher than the expansion start temperature of the first thermally expandable layer (FB 17). It would have been obvious to one of ordinary skill in the art to have maximum expansion start temperature to have the same correlation as the expansion start temperature (foaming temperature) because the second thermally expandable layer is closer to the heat source than the first thermally expandable layer and therefore will have a lower final temperature. Therefore, if the closer layer (second thermally expandable layer) has a higher maximum expansion start temperature, it would ensure that all of the layers will expand uniformly even though heat will decrease through the laminate the in a direction away from the heat source. 
Kanzaki does not teach a photothermal conversion layer configured to convert irradiated light so as to emit heat provided at a position laminated to the thermally expandable laminated film.
Ushigome teaches a laminated film comprising thermally expandable layers and a photothermal conversion layer (light to heat conversion layer), wherein the photothermal conversion layer is configured to convert irradiated light from a laser to emit heat to thermally expand the thermally expandable layers (Ushigome, Abstract, Par. 0099-0112, Claim 11, Figs. 1 and 11A-11E).Since both Kanzaki and Ushigome are analogous art as they both teach laminates of thermally expandable layers that are heated through light, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Ushigome to modify Kanzaki and add a photothermal conversion layer on the outer surfaces of the sheet of Kanzaki. This would allow for light to be converted to heat to heat up and expand the thermally expandable layers (Ushigome, Par. 0099-01112 and Figs. 11A-11E). This would further result in the second thermally expandable layer being closer to the photothermal conversion layer than the first thermally expandable layer.
Regarding claim 23, modified Kanzaki teaches that the foaming temperature decreases from FB11 to FB14 and the foaming temperature increases from FB15 to FB18 in order from the base material (Kanzaki, Par. 0116-0122 and Fig. 22). Therefore, modified Kanzaki teaches that the foaming temperature of the second thermally expandable layer (FB 18) is higher than the expansion start temperature of the first thermally expandable layer (FB 17). It would have been obvious to one of ordinary skill in the art that the expansion start temperature would follow the same correlation as the foaming temperature.
Regarding claim 24, modified Kanzaki teaches that the thermally expandable laminated film is provided on a first surface of a base material (BP) (Kanzaki, Par. 0116-0122 and Fig. 22). Modified Kanzaki teaches that the foaming temperature decreases from FB11 to FB14 and the foaming temperature increases from FB15 to FB18 in order from the base material (Kanzaki, Par. 0116-0122 and Fig. 22). Therefore, modified Kanzaki teaches that a foaming temperature of a thermally expandable layer (FB 15) that is closer to the base material than another one of the thermally expandable layers (FB 16) is lower than an expansion start temperature of the other thermally expandable layers (FB 16).
Regarding claim 26, modified Kanzaki teaches that the thermally expandable laminated film is provided on a first surface of a base material (BP) (Kanzaki, Par. 0116-0122 and Fig. 22). Modified Kanzaki further teaches that the foaming temperature decreases from FB11 to FB14 and the foaming temperature increases from FB15 to FB18 in order from the base material (Kanzaki, Par. 0116-0122 and Fig. 22). Therefore, modified Kanzaki teaches that a foaming temperature of a thermally expandable layer (FB 11) that is closer to the base material than another one of the thermally expandable layers (FB 12) is higher than an expansion start temperature of the other thermally expandable layers (FB 12).
Regarding claim 27, modified Kanzaki teaches that the photothermal conversion layer is provided on a second surface of the base material opposite the first surface of the base material (Kanzaki, Par. 0116-0122 and Fig. 22; Ushigome, Par. 0099-0112 and Figs. 11A-11E).
Regarding claim 28, modified Kanzaki teaches that the thermally expandable laminated film comprises three thermally expandable layers (FB 17, 18, and 11) that are laminated on a first surface of a base material (BP) (Kanzaki, Par. 0116-0122 and Fig. 22). Modified Kanzaki further teaches that the three thermally expandable layers include the first thermally expandable layer (FB 17) that is a middle layer of three thermally expandable layers, the second thermally expandable layer (FB 18) that is farther from the base material (BP), and a third thermally expandable layer (FB 11) that is closer to the base material (BP) than the first thermally expandable layer (FB 17) (Kanzaki, Par. 0116-0122 and Fig. 22). Modified Kanzaki further teaches that the foaming temperature decreases from FB11 to FB14 and the foaming temperature increases from FB15 to FB18 in order from the base material (Kanzaki, Par. 0116-0122 and Fig. 22). Therefore, modified Kanzaki teaches that the expansion start temperature (foaming temperature) of the second thermally expandable layer is higher than an expansion start temperature of the first thermally expandable layer, and expansion start temperature of the third thermally expandable layer is higher than the expansion start temperature of the first thermally expandable layer.
Regarding claim 31, modified Kanzaki teaches that the thermally expandable laminated film comprises four thermally expandable layers (FB 17, 18, 11, and 14) that are laminated on a first surface of a base material (BP) (Kanzaki, Par. 0116-0122 and Fig. 22).
Regarding claims 32-33, Modified Kanzaki teaches that the four thermally expandable layers (FB 17, 18, 11, and 14) consist of, in order, a third thermally expandable layer (FB 11) that is adjacent to the base material (BP), a fourth thermally expandable layer (FB 14), the first thermally expandable layer (FB 17), and the second thermally expandable layer (FB 18). Modified Kanzaki further teaches that the expansion start temperature (foaming temperature) decreases from FB11 to FB14 and the expansion start temperature increases from FB15 to FB18 (Kanzaki, Par. 0116-0122 and Fig. 22). Therefore, modified Kanzaki teaches that an expansion start temperature of the fourth thermally expandable layer is lower than an expansion start temperature of each of the first thermally expandable layer the second thermally expandable layer (as required by claim 32) and the third thermally expandable layer (as required by claim 33).
Regarding claim 35, Modified Kanzaki teaches that the foaming temperature decreases from FB11 to FB14 and the foaming temperature increases from FB15 to FB18 (Kanzaki, Par. 0116-0122 and Fig. 22). Therefore, modified Kanzaki teaches that the foaming temperature of the first thermally expandable layer is lower than the foaming temperature of the second thermally expandable layer. It would have been obvious to one of ordinary skill in the art that the maximum expansion temperature would follow the same correlation as the foaming temperature.
Regarding claim 36, Modified Kanzaki teaches that the expansion start temperature (foaming temperature) increases from FB15 to FB18 due to the distance from the heating source (Kanzaki, Par. 0116-0122 and Fig. 22). Therefore, it would have been obvious to one of ordinary skill in the art that as the thickness of the second thermally expandable layer increases, the distance of the first thermally expandable layer to the photothermal conversion layer increases, and thus the expansion start temperature of the first thermally expandable layer will decrease, resulting in an increase in the difference between the expansion start temperature of the first and second thermally expandable layers.
Regarding claim 41, Modified Kanzaki teaches a three-dimensional object produced from the thermally expandable sheet according to claim 22 (Kanzaki, Par. 0001, 0005, and 0116-0122).

Claims 25, 29-30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kanzaki in view of Ushigome et al. as applied to claims 22, 24, 28, and 31-32 above further in view of Katayama et al. (JP H09207428 A, herein English machine translation used for all citations) (previously cited).
Regarding claim 25, modified Kanzaki teaches all of the elements of the claimed invention as stated above for claims 22 and 24. Modified Kanzaki does not teach an ink receiving layer provided on the thermally expandable film, wherein the photothermal conversion layer is provided on a first surface of the ink receiving layer
Katayama teaches a foamable sheet comprising foamed layers wherein the foamed layers can be foamed by irradiation with light (Katayama, Par. 0001 and 0008-0009). Katayama further teaches wherein an ink receiving layer is added to the foamable sheet (Katayama, Par. 0016-0018, 0022-0023, 0033, and Fig. 1).
Since both modified Kanzaki and Katayama are analogous art as they teach expandable (foamable) sheets comprising expandable (foam) layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Katayama to modify modified Kanzaki and provide an ink receiving layer on the second thermally expandable layer. This would allow for high ink acceptability on the surface of the thermally expandable layer, allowing for images to be shown on the thermally expandable sheet with enhanced color (Katayama, Par. 0017-0018; Kanzaki, Par. 0001). This would further result in the photothermal conversion layer being provided on a first surface of the ink receiving layer.
Regarding claim 29, modified Kanzaki teaches all of the elements of the claimed invention as stated above for claims 22 and 28. Modified Kanzaki further teaches that an additional second photothermal conversion layer is provided on a second surface of the base material opposite the first surface of the base material (Kanzaki, Par. 0116-0122 and Fig. 22; Ushigome, Par. 0099-0112; Figs. 11A-11E). 
Modified Kanzaki does not teach an ink receiving layer provided on the second thermally expandable layer, wherein the photothermal conversion layer is provided a first surface of the ink receiving layer.
Katayama teaches a foamable sheet comprising foamed layers wherein the foamed layers can be foamed by irradiation with light (Katayama, Par. 0001 and 0008-0009). Katayama further teaches wherein an ink receiving layer is added to the foamable sheet (Katayama, Par. 0016-0018, 0022-0023, 0033, and Fig. 1).
Since both modified Kanzaki and Katayama are analogous art as they teach expandable (foamable) sheets comprising expandable (foam) layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Katayama to modify modified Kanzaki and provide an ink receiving layer on the second thermally expandable layer. This would allow for high ink acceptability on the surface of the thermally expandable layer, allowing for images to be shown on the thermally expandable sheet with enhanced color (Katayama, Par. 0017-0018; Kanzaki, Par. 0001). This would further result in the photothermal conversion layer being provided on a first surface of the ink receiving layer.
Regarding claim 30, modified Kanzaki teaches that the photothermal conversion layer is provided on the first surface of the ink receiving layer as described above for claim 29. Modified Kanzaki further teaches that the photothermal conversion layer overlaps with the additional second photothermal conversion layer provided on the second surface of the base material (Kanzaki, Fig. 22; Ushigome, Par. 0099-0112 and Figs. 11A-11E). Modified Kanzaki further teaches that the thermally expandable layers are provided between the photothermal conversion layer provided on the first surface of the ink receiving layer and the photothermal conversion layer provided on the second surface of the base material (Kanzaki, Par. 0116-0122 and Fig. 22; Ushigome, Par. 0099-0112 and Figs. 11A-11E).
Regarding claim 34, modified Kanzaki teaches all of the elements of the claimed invention as stated above for claims 22, 31, and 32. Modified Kanzaki further teaches that an additional second photothermal conversion layer is provided on a second surface of the base material opposite the first surface of the base material (Kanzaki, Par. 0116-0122 and Fig. 22; Ushigome, Par. 0099-0112 and Figs. 11A-11E). 
Modified Kanzaki does not teach an ink receiving layer provided on the second thermally expandable layer, wherein the photothermal conversion layer is provided a first surface of the ink receiving layer.
Katayama teaches a foamable sheet comprising foamed layers wherein the foamed layers can be foamed by irradiation with light (Katayama, Par. 0001 and 0008-0009). Katayama further teaches wherein an ink receiving layer is added to the foamable sheet (Katayama, Par. 0016-0018, 0022-0023, 0033, and Fig. 1).
Since both modified Kanzaki and Katayama are analogous art as they teach expandable (foamable) sheets comprising expandable (foam) layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Katayama to modify modified Kanzaki and provide an ink receiving layer on the second thermally expandable layer. This would allow for high ink acceptability on the surface of the thermally expandable layer, allowing for images to be shown on the thermally expandable sheet with enhanced color (Katayama, Par. 0017-0018; Kanzaki, Par. 0001). This would further result in the photothermal conversion layer being provided on a first surface of the ink receiving layer.

Response to Arguments
Applicant’s remarks and amendments filed 04/29/2022 have been fully considered.
Applicant argues that Kanzaki does not teach the features of newly added claim 22. This is not found persuasive for the following reason:
A new grounds of rejection has been made above in view of Kanzaki and Ushigome due to the present claim amendments. As stated above, Kanzaki renders obvious all of the limitations of claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/JAMES C YAGER/Primary Examiner, Art Unit 1782